DETAILED ACTION
This office action is in reply to applicant communication filed on August 27, 2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021.

Claims 1-10, 12-16 and 19-20 have been amended.
Claims 11, 17-18 and 21 have been cancelled.
Claims 22-24 have been added
Claims 1-10, 12-16, 19-20 and 22-24 are pending.

Response to Argument
Applicant’s arguments filed on August 27, 2021 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argues that the prior art on record fails to teach the amended limitation of the independent claims. However, upon further consideration a new ground(s) of rejection is made using newly discovered prior art to Shafer (US Pub. No. 2016/0191588).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10, 12-16, 19-20 and 22-24  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,623. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘623 are directed to a methods and systems for controlling access privileges of one or more service features that are accessible via a client account.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moghaddam (US Pub. No. 2008/0065746) in view of Cox (US Pub. No. 2012/0278867) and further in view of Shafer (US Pub. No. 2016/0191588).

	As per claim 1 Moghaddam discloses:
A computer-implemented method, comprising: under control of one or more processors: receiving, from a client device associated with a client, a request to feature accessible via a client account, (paragraph 13 of Moghaddam, the present invention provides a system and method for configuring mobile web services for one or more mobile devices, such as cell phones, pagers, and wireless e-mail devices, for example, by a primary user (i.e., the claimed client) of a mobile communications account containing the user devices. According to the present invention, one or more individuals would be identified as the primary users of the account, such as a parent in a family plan, or a manager in an enterprise plan) and (paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices).
Retrieving, from a data store, virtual profile data associated with the client account, the virtual profile data including one or more access privilege rules that control access privileges to the features; and transmitting the virtual profile data to at least the client device, where in the virtual profile data is configured to automatically update the client device with updated access privilege rules associated with features. (paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices) and (paragraph 115 of Moghaddam, the configuration information is saved in step 340. once the information is saved in step 340 configuration or control data is created and updated in step 350. After the control data has been updated, the user device functions according to the configuration information entered by the primary user for that device) and (Paragraph 36 of Moghaddam, a customer console is provided by the patrol module 220 for the use of the primary user. This interface allows authorized users to manage the restictions of the secondary users within an account. The customer console is intended for primary users, who are authorized to manage the settings for all users within the account. However, in a further embodiment, secondary users may also have access to the customer console in a read-only mode).
Moghaddam teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
The request further including authentication credentials associated with the client; authenticating an identity of the client, based at least in part on the authentication credentials.
However, in the same field of endeavor, Cox teaches this limitation as, (paragraph 27 of Cox, a single device may be utilized to provide the functionality of both administrator device 133 and user device 135, where the level of access to the compromise facility 112 is controlled by a login credential and security mechanism (password) that differentiates the administrator from the user(s)).

Moghaddam teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
The method of using application feture of a plurality of application features associated with a user application via a client account and updating the privilege rules associated with the application feature associated with the user application.
However, in the same field of endeavor, Cox teaches this limitation as, (paragraph 15 of Cox, a system, and a computer program product for providing a facility by which access and/or usage to applications and devices are monitored and controlled based on administratively-established and/or compromised terms for such access/usage) and (paragraph 29 of Cox, when parents wish to have greater control of their children’s activities, the parent, acting as administrator and/or utilizing an administrative access (via administrator device 133, for example), may set specific terms 111 for children's access to an application or device) and (paragraph 18 of Cox, user is a client whose activity is being monitored. The user also has access to the AAC utility to view the policy of usage, and may request updates/changes to terms set for the user, device, or the activity (e.g., the user may request additional time for an activity)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and include the above limitation using the teaching of Cox in order to facilitate and control the use of devices/applications according to the policy of usage.
The combination of Moghaddam and Cox teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
Requesting to access a user application accessible via client account and the application feature corresponding to one of uploading data to the user application, downloading data from the user 
However, in the same field of endeavor, Shafer teaches this limitation as, (paragraph 34 of Shafer, the end users can request the media session 202 through an end user application at the end user devices 106-110. The end user application, in some cases, can be an end user version of the client application used at the client device 102 to capture and send the media session 202. The end users can login to the end user application from the end user devices 106-110 (i.e., the claimed requesting to access a user application) and request the media session 202 from the end user application. The end user devices 106-110 can then receive the media session 202 and present it for the end users through the end user application (i.e., the claimed streaming data via the user application) used to request the media session 202 and/or a separate window/interface) and (paragraph 9 of Shafer, the group of end users can subscribe to specific video streams through the end user applications. In some cases, end users can search video streams or content and select specific streams or content right from the end user applications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and Cox to include the above limitation using the teaching of Shafer in order to facilitate and control the use of streaming video clips according to the rule.

As per claim 2 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 1, further comprising: identifying a plurality of client devices associated with the client account, and wherein, transmitting the virtual profile data to at least the client device further includes transmitting the virtual profile data to the plurality of client devices. (Paragrah 115 of Moghaddam, After configuration information is entered, the configuration information is saved in step 340. Once the information is saved in step 340 configuration or control data is created and updated in step 350. After the control data has been updated, the user device functions according to the configuration information entered by the primary user for that device) and (paragraph 70 of Moghaddam, a notification is transmitted to a subscriber to inform them of a significant event. This notification occurs outside of the actual call. For example, a low usage allowance, a zero usage allowance, low total usage limit, a blocked outgoing call, or a blocked incoming call may result in a notification. Notifications may be transmitted to a user-defined contact point. Contact points can be an SMS mobile phone number or an email address) and (paragraph 42 of Moghaddam, whenever an account is created, deleted, or modified the date, time, login name, and account holder restrictions to the different secondary users; designate whether a subscriber is a primary user or secondary user; and creation and manage notifications).

As per claim 3 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 1, further comprising: identifying a plurality of clients associated with the client account, and wherein the virtual profile data associated with the client account further includes virtual profile instantiations that correspond to individual clients of the plurality of clients. (Paragraph 36 of Moghaddam, a customer console is provided by the patrol module 220 for the use of the primary user. This interface allows authorized users to manage the restictions of the secondary users within an account. The customer console is intended for primary users, who are authorized to manage the settings for all users within the account. However, in a further embodiment, secondary users may also have access to the customer console in a read-only mode).

As per claim 4 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 1, wherein the client device is a first client device, and further comprising: determining that the client is a primary account holder (PAH) of the client account, based at least in part on the authentication credentials; (paragraph 111 or Moghaddam, residing on mobile device 212 then connects to the IM gateway 277 as configured on the mobile phone. All IM messages are then handled and queried against control module 260. Control module 260 identifies the user with the user name used by the IM mobile client. In a further embodiment, control module 260 retrieves classification of the content from the content classification service 294. Control module 260 then determines if the user's profile allows access to the requested content) and (paragraph 64 a primary user may login to their account through a computer device, such as a phone 212 or computer 214)
Receiving, from the first client device, an additional request to control access privileges of service features associated with a second client, the second client being a secondary account holder of the client account; (paragraph 64 of Moghaddam, a primary user may login to their account through a computer device, such as a phone 212 or computer 214. Once logged in, a primary user may view and configure the list of the secondary users (i.e., the claimed second client) associated with the primary users account, view and configure blocked time periods by adding, deleting, or modifying time periods for all secondary users within the account, view and configure a master contacts list by adding, deleting or modifying the information contained in the master contacts list, and view and configure restrictions for specific secondary users. For example, a primary user may view current restrictions placed on a specific device, as well as configure or modify the restrictions on that device).
Generating a set of updated access privilege rules for the client account, based at least in part on the request; integrating the set of updated access privilege rules within a virtual profile associated with the client account; and transmitting the virtual profile data to at least a second client device associated with the secondary account holder (SAH). (Paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices) and (paragraph 115 of Moghaddam, the configuration information is saved in step 340. once the information is saved in step 340 configuration or control data is created and updated in step 350. After the control data has been updated, the user device functions according to the configuration information entered by the primary user for that device).

As per claim 5 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 4, further comprising: identifying additional clients associated with the client account; determining that the additional request to control access privileges of service features associated with the SAH is further associated with the additional clients; identifying a primary user may interconnect with patrol module 220 via any communications device configured to access patrol module 220, such as mobile phone 212 or computer 214, through a network connection. Through this connection a primary user is able to configure secondary devices included in their mobile communications account or add secondary devices to their account. In a further embodiment, the primary user may add one or more devices to the primary user’s account).

As per claim 6 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 1, further comprising: monitoring an operation of the client device to detect an attempt to use the application feature associated with the user applicaton; determining that use of the application feature violates one or more access privilege rules associated with the client account, based at least in part on the identity of the client; and causing, display of a message on a user interface of the client device indicating that the attempt to use the application feature has been intercepted. (Paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list. If the requested contact is identified on the black list, the process moves to step 570 where the request is denied. If the contact is not identified on the black list, the process moves to step 540). Also see step 540 and 550 in fig. 5.

As per claim 7 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 6, wherein the client is a secondary account holder (SAH) of the client account, the client device is a first client device, and further comprising: determining that the application feature corresponds to delivery of an instance of communications data via the user applicaton; identifying a second client device that is associated with a primary account holder (PAH) of the client account; (Paragraph 39 of Moghaddam, a primary user may interconnect with patrol module 220 via any communications device configured to access patrol module 220, such as mobile phone 212 or computer 214, through a network connection. Through this connection a primary user is able to configure secondary devices included in their mobile communications account or add secondary devices to their account. In a further embodiment, the primary user may add one or more devices to the primary user’s account).
Transmitting, to the second client device, a message that includes one or more selectable options to permit use of the application feature by the SAH at the first client device, re-direct delivery of the instance of communications data to the second client device, or terminate delivery of the instance of communications data to the first client device; and delivering the instance of communications data to one of the first client device or the second client device, based at least in part on a response to the message. (paragraph 13 of Moghaddam, the present invention provides a system and method for configuring mobile web services for one or more mobile devices, such as cell phones, pagers, and wireless e-mail devices, for example, by a primary user (i.e., the claimed client) of a mobile communications account containing the user devices. According to the present invention, one or more individuals would be identified as the primary users of the account, such as a parent in a family plan, or a manager in an enterprise plan) and (paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices).

As per claim 8 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 1, further comprising: identifying a plurality of client devices associated with the client account; monitoring, individual client devices of the plurality of client devices over a predetermined time interval to detect use of the service features accessible via the client account; aggregating instances of use of the service features that are performed by the client; and generating a recommendation for delivery to a primary account holder (PAH) of the client account, based at least in part on the use of the service features. (Paragraph 36 of Moghaddam, according to an embodiment of the present invention, configuration of the secondary devices includes identifying what phone numbers and other services may be accessed, what time specified phone numbers and other services may be accessed. In a further embodiment, a customer console is provided by the patrol module 220 for the use of the primary user. This interface allows authorized users to manage the restrictions of the secondary users within an account. The customer console is intended for primary users, who are authorized to manage the settings for all users within the account) and (paragraph 33 of Moghaddam, the patrol module 110 is also responsible for generating reports and usage reports, such as call detail records, ratings, and various other reports. Furthermore, patrol module 110 provides administration capabilities, such as system administration, setting of privileges, and the adding of accounts, among others).

As per claim 9 Moghaddam in view of Cox and further in view of Shafer discloses:
The computer-implemented method of claim 8, wherein the recommendation corresponds to an update of access privileges associated with the use of the service features, and further comprising: transmitting, a message that includes the recommendation to an additional client device associated with the PAH, the message further presenting one or more selectable options to accept or reject the recommendation; and in response to receipt of a response from the additional client device to accept the recommendation, generating a set of updated access privilege rules for the client account, based at least in part on the recommendation, the set of updated access privilege rules to control access privileges associated with the use of the service features by the client. (Paragraph 37 of Moghaddam, the customer console interface allows authorized personnel to perform the account management operations, such as assign nicknames to the different secondary users; manage time-based restrictions, such as specifying when a secondary user is able to use a particular service; manage usage-based restrictions, such as specifying how much usage a secondary user is able to use a particular service; manage allowed and disallowed parties, such as specifying who can always be called ("white-list") and who can never be called ("blacklist"); assigning).

As per claim 10 Moghaddam discloses:
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising: receiving, from a first client device associated with a secondary account holder (SAH) of a client account, a first request to use features accessible via a client account; (paragraph 121 of the restriction check begins at step 500 when a request for permission is made. At step 510, the configuration is checked to determine if the current configuration is set to an unrestricted state. If the device is currently set to an unrestricted state the process moves to step 560 where the request is accepted).
Retrieving, from a data store, virtual profile data associated with the client account, the virtual profile data including virtual profile instantiations associated with individual clients of a plurality of clients associated with the client account; (paragraph 122 of Moghaddam, the white or always allowed list is checked to determine if the request indicates a contact identified within the list) and (paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list).
Receiving, from a second client device associated with a primary account holder (PAH) of the client account, a second request to control access privileges of the SAH that are associated with feature; and updating the virtual profile instantiation associated with the SAH to create updated virtual profile data, based at least in part on the second request; and transmitting the updated virtual profile data to at least the first client device (paragraph 66 of Moghaddam, Service management module 232 provides network control information to SCP 262 based upon the configuration data provided through the customer console or the administrative console. In turn, the SCP 262 provides service delivery and network control for the devices managed by the primary user and used over communications network 290. Accordingly, the user devices function according to the configuration data maintained in the SCP 262 of the control module 260) and (paragraph 115 of Moghaddam, after configuration information is entered, the configuration information is saved in step 340. Once the information is saved in step 340 configuration or control data is created and updated in step 350. After the control data has been updated, the user device functions according to the configuration information entered by the primary user for that device).
Moghaddam teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:

However, in the same field of endeavor, Cox teaches this limitation as, (paragraph 15 of Cox, a system, and a computer program product for providing a facility by which access and/or usage to applications and devices are monitored and controlled based on administratively-established and/or compromised terms for such access/usage) and (paragraph 29 of Cox, when parents wish to have greater control of their children’s activities, the parent, acting as administrator and/or utilizing an administrative access (via administrator device 133, for example), may set specific terms 111 for children's access to an application or device) and (paragraph 18 of Cox, user is a client whose activity is being monitored. The user also has access to the AAC utility to view the policy of usage, and may request updates/changes to terms set for the user, device, or the activity (e.g., the user may request additional time for an activity)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and include the above limitation using the teaching of Cox in order to facilitate and control the use of devices/applications according to the policy of usage.
The combination of Moghaddam and Cox teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
Requesting to access a user application accessible via client account and the application feature corresponding to one of uploading data to the user application, downloading data from the user application, streaming data via the user application, or interacting via communication media via the user application.
However, in the same field of endeavor, Shafer teaches this limitation as, (paragraph 34 of Shafer, the end users can request the media session 202 through an end user application at the end user devices 106-110. The end user application, in some cases, can be an end user version of the client application used at the client device 102 to capture and send the media session 202. The end users can login to the end user application from the end user devices 106-110 (i.e., the claimed requesting to access a user application) and request the media session 202 from the end user application. The end user devices 106-110 can then receive the media session 202 and present it for the end users through the end user application (i.e., the claimed streaming data via the user application) used to request the media session 202 and/or a separate window/interface) and (paragraph 9 of Shafer, the group of end users can subscribe to specific video streams through the end user applications. In some cases, end users can search video streams or content and select specific streams or content right from the end user applications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and Cox to include the above limitation using the teaching of Shafer in order to facilitate and control the use of streaming video clips according to the rule.

As per claim 12 Moghaddam in view of Cox and further in view of Shafer discloses:
The one or more non-transitory computer-readable media of claim 10, wherein acts further comprise: determining that the SAH is authorized to use a subset of client devices associated with the client account; (paragraph 121 of Moghaddam, the restriction check begins at step 500 when a request for permission is made. At step 510, the configuration is checked to determine if the current configuration is set to an unrestricted state. If the device is currently set to an unrestricted state the process moves to step 560 where the request is accepted).
Monitoring, an operation of the subset of client devices associated with the SAH over a predetermined interval to detect use of the service features by the SAH; generating, client usage data associated with the SAH, based at least in part on instances of usage of the service features by the SAH via the subset of client device; generating a client model associated with the SAH that correlates usage of the service features by the SAH with at least one of a time of day, a weekday, an amount of time consumed by the SAH using the service features, or an amount of data consumed by the SAH using the service features, based at least in part on the client usage data; and generating a recommendation for delivery to the PAH, based at least in part on the client model. (Paragraph 54 of Moghaddam, time ranges apply to a particular day, or grouping of days. The user may select from Day of Week (i.e., Sunday, Monday, etc), Weekday, Weekend or All. In one embodiment, calls that start during allowed time periods are automatically terminated if they cross into a restricted time period. In a further embodiment, notifications may be set to warn a user of a pending termination. For example, a five-minute warning may be given five minutes before entering a restricted time period. In a further embodiment, all times are interpreted as the local time zone of where the subscriber's home network location).
Moghaddam teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
The method of having a plurality of application features.
However, in the same field of endeavor, Cox teaches this limitation as, (paragraph 15 of Cox, a system, and a computer program product for providing a facility by which access and/or usage to applications and devices are monitored and controlled based on administratively-established and/or compromised terms for such access/usage) and (paragraph 29 of Cox, when parents wish to have greater control of their children’s activities, the parent, acting as administrator and/or utilizing an administrative access (via administrator device 133, for example), may set specific terms 111 for children's access to an application or device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and include the above limitation using the teaching of Cox in order to facilitate and control the use of devices/applications according to the policy of usage.

As per claim 13 Moghaddam in view of Cox and further in view of Shafer discloses:
The one or more non-transitory computer-readable media of claim 12, wherein acts further comprise: comparing the instances of usage of the plurality of application features by the SAH with corresponding predetermined usage thresholds associated with the client account; and determining that the instances of usage associated with a subset of the plurality of application features is greater than corresponding predetermined usage thresholds associated with the client account; and generating a secondary users may be restricted to using services within a specified usage allowance. These usage limits are defined on a per-service basis. Each service may use different limit units. For example, voice calls are limited in terms of minutes of phone use; text messages and e-mail are limited in terms of the number of messages. Usage limits may be completely independent of the calling plan minutes. In one embodiment, usage limits may be modified as needed by the primary user without restriction).

As per claim 14 Moghaddam in view of Cox and further in view of Shafer discloses:
The one or more non-transitory computer-readable media of claim 13, wherein the recommendation corresponds to an adjustment of an activation parameter that is configured to trigger control of access privileges of at least one application feature of the plurality of application features, the activation parameter permitting use of the at least one application feature during a predetermined time interval, or permitting use for an allotment of time or an allotment of data before triggering control of access privileges of the at least one application feature. (Paragraph 36 of Moghaddam, according to an embodiment of the present invention, configuration of the secondary devices includes identifying what phone numbers and other services may be accessed, what time specified phone numbers and other services may be accessed. In a further embodiment, a customer console is provided by the patrol module 220 for the use of the primary user. This interface allows authorized users to manage the restrictions of the secondary users within an account. The customer console is intended for primary users, who are authorized to manage the settings for all users within the account) and (paragraph 33 of Moghaddam, the patrol module 110 is also responsible for generating reports and usage reports, such as call detail records, ratings, and various other reports. Furthermore, patrol module 110 provides administration capabilities, such as system administration, setting of privileges, and the adding of accounts, among others).

As per claim 15 Moghaddam in view of Cox and further in view of Shafer discloses:
the white or always allowed list is checked to determine if the request indicates a contact identified within the list) and (paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list).

As per claim 22:
The combination of Moghaddam and Cox teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
The one or more non-transitory computer-readable media of claim 10, wherein acts further comprise: identifying a subset of one or more existing access privilege rules that relate the application feature, based at least in part on the request; and generating the updated access privilege rules, based at least in part on analysis of the subset of the one or more existing access privilege rules and the request.
However, in the same field of endeavor, Shafer teaches this limitation as, (paragraph 36 of Shafer, the access after verification can be provided by, for example, disabling a restriction setting, relaying the media session 202 to the appropriate end user device, coordinating a stream or transmission of the media session 202, or directing the media session 202 from the client device 102 or a content server to be sent to the appropriate end user device based on the subscription).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and Cox to include the above limitation using the teaching of Shafer in order to facilitate and control the use of streaming video clips according to the rule.

As per claim 23 Moghaddam in view of Cox and further in view of Shafer discloses:
the access after verification can be provided by, for example, disabling a restriction setting, relaying the media session 202 to the appropriate end user device, coordinating a stream or transmission of the media session 202, or directing the media session 202 from the client device 102 or a content server to be sent to the appropriate end user device based on the subscription).

As per claim 24 Moghaddam in view of Cox and further in view of Shafer discloses:
The one or more non-transitory computer-readable media of claim 10, wherein the communications media corresponds to at least of one of an audio communications medium, a text-based communications medium, or a data-based communications medium. (Paragraph 13 of Moghaddam, the present invention provides a system and method for configuring mobile web services for one or more mobile devices, such as cell phones, pagers, and wireless e-mail devices, for example, by a primary user of a mobile communications account containing the user devices. According to the present invention, one or more individuals would be identified as the primary users of the account, such as a parent in a family plan, or a manager in an enterprise plan).

Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moghaddam (US Pub. No. 2008/0065746) in view of Cox (US Pub. No. 2012/0278867) and further in view of Perez (US Pub. No. 2015/0131488) and Shafer (US Pub. No. 2016/0191588).

As per claim 16 Moghaddam discloses:
A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors tor etrieve, from a data store, virtual profile data associated with a client account, the virtual profile data including a virtual profile instantiation associated with a Secondary Account Holder (SAH), the SAH being associated with a first client device; (paragraph 122 of Moghaddam, the white or always allowed list is checked to determine if the request indicates a contact identified within the list) and (paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list) and (paragraph 111 of Moghaddam, Control module 260 identifies the user with the user name used by the IM mobile client. In a further embodiment, control module 260 retrieves classification of the content from the content classification service 294. Control module 260 then determines if the user's profile allows access to the requested content. Control module 260 then instructs the IM gateway 277 whether to allow or block the IM message. The IM gateway 277 will then allow or deny the IM message to be sent based on the response of the control module 260).
Receive, from a second client device associated with a primary account holder (PAH) of the client account, a second request to control a set of access privilege rules associated with the one or more service features accessible by the SAH via the client account; (paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices).
Update the virtual profile instantiation associated with the SAH to create updated virtual profile data, based at least in part on the second request; and transmit the updated virtual profile data to at least the subset of the plurality of client devices associated with the client account. (Paragraph 33 of Moghaddam, the patrol module 110 provides a user interface, such as a web interface, to allow a primary user to access and configure device restrictions for secondary users associated with a group account including primary and secondary user devices) and (paragraph 115 of Moghaddam, the configuration information is saved in step 340. once the information is saved in step 340 configuration or control data is created and updated in step 350. After the control data has been updated, the user device functions according to the configuration information entered by the primary user for that device).
Detect, at the first client device, an attempt to use a service feature associated with the client account, the service feature corresponding to delivery of an instance of communications data; (paragraph 71 of Moghaddam, while it is possible to notify the primary user of each of these events as soon as it is detected, it is probably more appropriate/more convenient to provide a management module 260 enforce the configuration as defined by the primary user for managing the usage of secondary user devices managed by the primary user) and (paragraph 55 of Moghaddam, in further embodiments, secondary users may be restricted to using services within a specified usage allowance. These usage limits are defined on a per-service basis. Each service may use different limit units. For example, voice calls are limited in terms of minutes of phone use; text messages and e-mail are limited in terms of the number of messages. Usage limits may be completely independent of the calling plan minutes).
Determine whether the use of the service feature violates at least one access privilege rule of the set of access privilege rules, based at least in part on the updated virtual profile data; (paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list. If the requested contact is identified on the black list, the process moves to step 570 where the request is denied. If the contact is not identified on the black list, the process moves to step 540).
Moghaddam teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
The first request further including authentication credentials associated with the SAH; Authenticate an identity of the SAH, based at least in part on the authentication credentials; determine that the SAH is authorized to access a subset of a plurality of client devices associated with the client account, based at least in part on authentication of the identity of the SAH.
However, in the same field of endeavor, Cox teaches this limitation as, (paragraph 27 of Cox, a single device may be utilized to provide the functionality of both administrator device 133 and user device 135, where the level of access to the compromise facility 112 is controlled by a login credential and security mechanism (password) that differentiates the administrator from the user(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and include the above limitation using the teaching of Cox in order to secure the requested service by authenticating the requesting user.

In response to the use of the service feature violating the at least one access privilege rule, re-directing delivery of the instance of communications data to the second client device.
However, in the same field of endeavor, Perez teaches this limitation as, (paragraph 88 of Perez, when the PCEF detects that the non-privileged user tries to access a forbidden service, redirecting the non-privileged user to the ACM function providing an intermediary system (web-server, text messaging, multimedia messaging, or the like) where the non-privileged user can generate a request to be handled by a privileged user) and (paragraph 81 of Perez, the non-privileged users may have previously attempted to access the content. The privileged users are then responsible for granting or denying access to non-privileged users. The system provided by the ACM function is intermediary in the sense that the system is configured to functionally operate between the non-privileged user(s) and the privileged user(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and Cox to include the above limitation using the teaching of Perez to facilitate and control the use of device resource by enforcing the communication according to assigned policy.
The combination of Moghaddam, Cox and Perez teaches the method of configuring and using the usage criteria of one or more mobile communication devices by a user (see paragraph 3 of Moghaddam) but fails to disclose:
Plurality of service features associated with a user application, the service feature corresponding to one of uploading data to the user application, downloading data from the user application, streaming data via the user application, or interacting via communication media via the user application.
However, in the same field of endeavor, Shafer teaches this limitation as, (paragraph 34 of Shafer, the end users can request the media session 202 through an end user application at the end user devices 106-110. The end user application, in some cases, can be an end user version of the client application used at the client device 102 to capture and send the media session 202. The end users can login to the end user application from the end user devices 106-110 (i.e., the claimed requesting to access a user application) and request the media session 202 from the end user application. The end user devices 106-110 can then receive the media session 202 and present it for the end users through the end user application (i.e., the claimed streaming data via the user application) used to request the media session 202 and/or a separate window/interface) and (paragraph 9 of Shafer, the group of end users can subscribe to specific video streams through the end user applications. In some cases, end users can search video streams or content and select specific streams or content right from the end user applications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moghaddam and Cox and Perez to include the above limitation using the teaching of Shafer in order to facilitate and control the use of streaming video clips according to the rule.

As per claim 19 Moghaddam in view of Cox and further in view Perez and Shafer discloses:
The system of claim 17, wherein the one or more modules are further executable by the one or more processors to: receive, from the first client device, a message that indicates that the SAH has attempted to use the service feature at the first client device, and wherein, to determine whether use of the service feature violates the at least one access privilege rule associated with the client account is further based at least in part on receipt of the message. (Paragraph 123 of Moghaddam, the black or always deny list is checked to determine if the request indicates a contact identified within the list. If the requested contact is identified on the black list, the process moves to step 570 where the request is denied. If the contact is not identified on the black list, the process moves to step 540). Also see step 540 and 550 in fig. 5.

As per claim 20 Moghaddam in view of Cox and further in view of Perez discloses:
The system of claim 16, wherein at one service feature of the one or more service features corresponds to a user application accessible by at least a client via the second client device. (Paragraph 70 of Moghaddam, a notification is transmitted to a subscriber to inform them of a significant event. This notification occurs outside of the actual call. For example, a low usage allowance, a zero usage allowance, low total usage limit, a blocked outgoing call, or a blocked incoming call may result in a notification. Notifications may be transmitted to a user-defined contact point. Contact points can be an SMS mobile phone number or an email address).



Conclusion
The prior art made on record and not relied upon is considered pertinent to applicant’s disclosure is Rich (US Pub. No. 2013/0340034). Rich discloses the method and system for launching an application authentication policy for enabling the device for user as a personal device of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TESHOME HAILU/Primary Examiner, Art Unit 2434